Fourth Court of Appeals
                               San Antonio, Texas
                                    January 20, 2022

                                  No. 04-21-00420-CV

                                    Juliann CASTRO,
                                         Appellant

                                            v.

      SCHLUMBERGER TECHNOLOGY CORPORATION and Christopher Jones,
                           Appellees

               From the 454th Judicial District Court, Medina County, Texas
                             Trial Court No. 19-03-25646-CV
                    The Honorable Daniel J. Kindred, Judge Presiding


                                     ORDER

      On December 30, 2021, Andrea R. Morris, an attorney of record for Appellees
Schlumberger Technology Corporation and Christopher Jones, filed an unopposed Motion to
Withdraw as Counsel. The motion substantially complies with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 6.5.
      Counsel’s motion to withdraw is GRANTED.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court